Case 5:18-cv-10236-JEL-RSW ECF No. 10, PageID.704 Filed 03/16/21 Page 1 of 19




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION

Ocie Lee Carswell,

             Petitioner,                      Case No. 5:18-cv-10236
v.
                                              Hon. Judith E. Levy
Michigan Parole     Board,1                   United States District Judge

             Respondent.                      Mag. J. R. Steven Whalen

 _________________________________/

  OPINION AND ORDER AMENDING CAPTION, DISMISSING
    THE PETITION FOR WRIT OF HABEAS CORPUS, AND
 DECLINING TO ISSUE A CERTIFICATE OF APPEALABILITY

      Petitioner Ocie Lee Carswell, presently on parole supervision with

the Michigan Parole Board through the Wayne County Probation Office

in Lincoln Park, Michigan,2 filed a pro se petition for writ of habeas



      1 The proper respondent in a habeas case is the state officer having custody of
the petitioner. See Rule 2, Rules Governing Section 2254 Cases. When a petitioner is
not in physical custody, the proper respondent is the “entity or person who exercises
legal control” over the petitioner. Rumsfeld v. Padilla, 542 U.S. 426, 438–39 (2004).
In Michigan, it is the Michigan Parole Board that exercises this control. Belser v.
Michigan Parole Bd., No. 06-10714, 2006 WL 986956, at *1 (E.D. Mich. Apr. 12, 2006).
The case caption will be amended accordingly.

      2  The Court obtained Mr. Carswell’s status from the Michigan Department of
Corrections’ Offender Tracking Information System (OTIS). See Ward v.
Wolfenbarger, 323 F. Supp. 2d 818, 821, n. 3 (E.D. Mich. 2004) (the Court is permitted
to take judicial notice of OTIS).
Case 5:18-cv-10236-JEL-RSW ECF No. 10, PageID.705 Filed 03/16/21 Page 2 of 19




corpus pursuant to 28 U.S.C. § 2254. Petitioner challenges his plea

conviction and sentence for operating while intoxicated, third offense, for

which he received a term of incarceration of six to thirty years as a

habitual fourth offender. Petitioner asserts that his due process and

statutory rights to a speedy sentence were violated, that the sentence was

based on an assumption of guilt regarding untried offenses, and finally,

that the sentence was disproportionate.

      Because the Michigan Court of Appeals’ decision denying these

claims was neither contrary to nor an unreasonable application of

Supreme Court precedent, the petition for habeas corpus is denied. The

Court also denies a certificate of appealability as well as leave to proceed

on appeal in forma pauperis.

      I. Background

      On April 21, 2011, in the Oakland County Circuit Court, Petitioner

pled no contest to operating while intoxicated (OWI), third offense, Mich.

Comp. Laws § 257.625(6)(d); driving while license suspended, second or

subsequent offense, Mich. Comp. Laws § 257.904(1)(c); and possession of

an altered driver’s license, Mich. Comp. Laws § 257.324. At the time of

his conviction, Petitioner’s recommended sentence was 93 days “county


                                     2
Case 5:18-cv-10236-JEL-RSW ECF No. 10, PageID.706 Filed 03/16/21 Page 3 of 19




time . . . in Adult Treatment Court.” (Sent. Tr., 8/27/15, ECF No. 9-10,

PageID.387.) Petitioner’s minimum sentencing range as calculated under

the Michigan Sentencing Guidelines was five to forty-six months. (Id. at

PageID.396.) However, on August 27, 2015, Petitioner was sentenced as

a fourth habitual offender, Mich. Comp. Laws § 769.12, to a term of

incarceration of six years (seventy-two months) to thirty years on the

OWI conviction, and to time served on the other charges. (See id. at

PageID.398-99; Ct. App. Rec., ECF No. 9-11, PageID.486.)

      In the interval between his plea conviction and sentencing,

Petitioner fled to Arizona, where he committed additional offenses for

which he was incarcerated for two and half years. (Sent. Tr., 8/27/15, ECF

No. 9-10, PageID.389.) In May 2013, Petitioner wrote to the Oakland

County Circuit Court from Arizona, requesting the trial court proceed

with sentencing but that it impose a sentence which could be served

concurrently with his Arizona prison term. (Ct. App. Rec., ECF No. 9-11,

PageID.459.) The court did not act on Petitioner’s request.

      Before Petitioner was finally sentenced in Michigan, he sought to

have his case dismissed or his sentence suspended because of a denial of

speedy sentencing and due process rights. (Mot. Hrg. Tr., 8/12/15,


                                     3
Case 5:18-cv-10236-JEL-RSW ECF No. 10, PageID.707 Filed 03/16/21 Page 4 of 19




PageID.344–46.) The trial court reviewed his claims but denied relief,

finding that Petitioner had suffered no prejudice from the delay. (Id. at

PageID.361–62.) It held the primary reason for the delay was that

Petitioner absconded and committed additional felonies while at large.

(Id. at PageID.365.) On July 11, 2016, in a written opinion, the trial court

denied Petitioner’s motion to vacate his conviction or correct his sentence

based upon his claims of a speedy sentencing rights violation, the

disproportionate sentence, and the court’s reference to his “windfall”

resulting from the dismissal of other charges on speedy trial grounds. (Ct.

App. Rec., ECF No. 9-11, PageID.461–467.)

      Petitioner raised the same three issues to the Michigan Court of

Appeals, but that court denied leave to appeal “for lack of merit in the

grounds presented.” People v. Carswell, No. 334114 (Mich. Ct. App. Sept.

13, 2016) (unpublished order); (see Ct. App. Rec., ECF No. 9-11,

PageID.402.) The Michigan Supreme Court also denied leave in a

standard form order. People v. Carswell, 501 Mich. 877 (2017) (Mem.).

      Now before the Court is Petitioner’s timely-filed petition for the

writ of habeas corpus. In it, he raised the same three challenges he raised

to the state court of appeals:


                                     4
Case 5:18-cv-10236-JEL-RSW ECF No. 10, PageID.708 Filed 03/16/21 Page 5 of 19




      I.     Petitioner’s conviction should be vacated because he was
             sentenced in violation of his due process right to a
             prompt sentence when the trial court failed to impose
             [sentence] for more than two years even though it had
             knowledge of his location.

      II.    Petitioner is entitled to resentencing [where his
             sentence] was based on an assumption of guilt of untried
             offenses, and where the government promised not to
             appeal, but appealed anyway.

      III.   Petitioner is entitled to a sentence that is proportionate
             to him as an offender for the offense committed.

      II.    Legal Standard

      The Antiterrorism and Effective Death Penalty Act of 1996

(“AEDPA”) provides the standard of review for federal habeas cases

brought by state prisoners. The AEDPA provides in relevant part:

      An application for a writ of habeas corpus on behalf of a
      person in custody pursuant to the judgment of a State court
      shall not be granted with respect to any claim that was
      adjudicated on the merits in State court proceedings unless
      the adjudication of the claim—

      (1) resulted in a decision that was contrary to, or involved an
      unreasonable application of, clearly established Federal law,
      as determined by the Supreme Court of the United States; or

      (2) resulted in a decision that was based on an unreasonable
      determination of the facts in light of the evidence presented
      in the State court proceeding.

28 U.S.C. § 2254(d).


                                      5
Case 5:18-cv-10236-JEL-RSW ECF No. 10, PageID.709 Filed 03/16/21 Page 6 of 19




      A state court’s decision is contrary to clearly established law “if it

‘applies a rule that contradicts the governing law set forth in [Supreme

Court cases]’ or if it ‘confronts a set of facts that are materially

indistinguishable from a decision of [the Supreme] Court and

nevertheless arrives at a result different from [that] precedent.’” Mitchell

v. Esparza, 540 U.S. 12, 15–16 (2003) (per curiam) (quoting Williams v.

Taylor, 529 U.S. 362, 405–06 (2000)). “[T]he ‘unreasonable application’

prong of § 2254(d)(1) permits a federal habeas court to ‘grant the writ if

the state court identifies the correct governing legal principle from [the

Supreme] Court but unreasonably applies that principle to the facts of

petitioner’s case.” Wiggins v. Smith, 539 U.S. 510, 520 (2003) (quoting

Williams, 529 U.S. at 413; Bell, 535 U.S. 685, 694 (2002)). In order for a

federal court to find a state court’s application of Supreme Court

precedent unreasonable, the state court’s decision “must have been more

than incorrect or erroneous. The state court’s application must have been

‘objectively unreasonable.’” Wiggins, 539 U.S. at 520–21 (citations

omitted).

      The “AEDPA thus imposes a ‘highly deferential standard for

evaluating state-court rulings,’ and ‘demands that state-court decisions


                                     6
Case 5:18-cv-10236-JEL-RSW ECF No. 10, PageID.710 Filed 03/16/21 Page 7 of 19




be given the benefit of the doubt.’” Renico v. Lett, 559 U.S. 766, 773 (2010)

(quoting Lindh v. Murphy, 521 U.S. 320, 333, n. 7 (1997)). A state court’s

determination that a claim lacks merit “precludes federal habeas relief

so long as ‘fairminded jurists could disagree’ on the correctness of the

state court’s decision.” Harrington v. Richter, 586 U.S. 86, 88 (2011)

(citing Yarborough v. Alvarado, 541 U.S. 652, 664 (2004)).

      “[D]etermining whether a state court’s decision resulted from an

unreasonable legal or factual conclusion does not require that there be

an opinion from the state court explaining the state court’s reasoning.”

Id. at 98. However, when a state court has explained its reasoning, that

is, “[w]here there has been one reasoned state judgment rejecting a

federal claim,” federal courts should presume that “later unexplained

orders upholding that judgment or rejecting the same claim rest upon the

same ground.” Wilson v. Sellers, 138 S. Ct. 1188, 1194 (2018) (citing Ylst

v. Nunnemaker, 501 U.S. 797, 803 (1991)). Accordingly, when the last

state court to rule provides no basis for its ruling, “the federal court

should ‘look through’ the unexplained decision to the last related state-

court decision that does provide a relevant rationale” and apply Ylst’s

presumption. Id. The “look through” rule applies whether the last


                                     7
Case 5:18-cv-10236-JEL-RSW ECF No. 10, PageID.711 Filed 03/16/21 Page 8 of 19




reasoned state court opinion based its ruling on procedural default, id. at

1194 (citing Ylst, 501 U.S. at 803), or ruled on the merits. Id. at 1195

(citing Premo v. Moore, 562 U.S. 115, 123–133 (2011)) (other citation

omitted).

      Finally, a state court’s factual determinations are presumed correct

on federal habeas review. 28 U.S.C. § 2254(e)(1). A habeas petitioner may

rebut this presumption only with clear and convincing evidence. Warren

v. Smith, 161 F.3d 358, 360–61 (6th Cir. 1998). Habeas review is “limited

to the record that was before the state court.” Cullen v. Pinholster, 563

U.S. 170, 181 (2011).

      III. Analysis

      The Michigan Court of Appeals and the Michigan Supreme Court

denied Petitioner leave to appeal in standard form orders that provided

no explanation for the courts’ decisions. However, both courts affirmed

the trial court’s rulings. Accordingly, this Court will “look through” to the

trial court’s written opinion and statements on the record for its

reasoning and will presume the appellate courts’ decisions “rest upon the

same ground.” Wilson, 138 S. Ct. at 1194.

      A. Petitioner’s rights to speedy sentencing and due process


                                     8
Case 5:18-cv-10236-JEL-RSW ECF No. 10, PageID.712 Filed 03/16/21 Page 9 of 19




      Petitioner argues first that his speedy sentencing rights were

violated because the trial court failed to sentence him promptly despite

being aware of his location out of state. After Petitioner raised the issue

in the trial court, that court held that Petitioner enjoyed no federal or

Michigan constitutional right to speedy sentencing. (Ct. App. Rec., ECF

No. 9-11, PageID.464.) Further, it observed that Petitioner’s “sentencing

was delayed because he fled the state, committed new crimes, and was

incarcerated in Arizona[,]” and that he experienced no prejudice as a

result of the delay. (Id.)

      In Betterman v. Montana, 136 S. Ct. 1609 (2016), the Supreme

Court concluded that a delay between conviction and sentencing does not

implicate the speedy trial guarantee of the Sixth Amendment. Id. at

1612. The Court held “the guarantee protects the accused from arrest or

indictment through trial, but does not apply once a defendant has been

found guilty at trial or has pleaded guilty to criminal charges.” Id. It

reasoned that “the accused is shielded by the presumption of innocence,”

and that protection “loses force upon conviction.” Id. at 1614. The Court

did not address the question of due process, because the petitioner failed




                                     9
Case 5:18-cv-10236-JEL-RSW ECF No. 10, PageID.713 Filed 03/16/21 Page 10 of 19




to raise the issue. Id. at 1612. However, it noted in dicta that defendants

“retain[] an interest” in fundamentally fair sentencing. Id. at 1617.

      The Sixth Circuit has analyzed a due process challenge presented

by a delayed sentence after conviction. See United States v. Ballato, 486

F. App’x 573, 576 (6th Cir. 2012) (citing United States v. Lovasco, 431

U.S. 783 (1977)) (reviewing “the reasons for the delay and the prejudiced

suffered . . . as a result of the delay”). However, only Supreme Court

precedents may serve as “clearly established Federal law” for the

purposes of 28 U.S.C. § 2254(d); circuit precedent may not. Parker v.

Matthews, 567 U.S. 37, 48 (2012). And in Betterman, the Supreme Court

expressly declined to reach the question. 136 S. Ct. at 1612.

      Accordingly, there is no clearly established Supreme Court

precedent that applies the Sixth Amendment right to a speedy trial to a

delay between conviction and sentencing, nor one that supports finding

a violation of due process under those circumstances. The state courts

were not unreasonable in affirming Petitioner’s conviction and sentence.

Petitioner is not entitled to relief on his claim that his speedy trial or due

process rights were violated by the delay that resulted from his

absconding from Michigan after his conviction.


                                     10
Case 5:18-cv-10236-JEL-RSW ECF No. 10, PageID.714 Filed 03/16/21 Page 11 of 19




       B. Sentence based on inaccurate information

       Next, Petitioner argues that he was sentenced on inaccurate

information when the sentencing court characterized as a “windfall” the

dismissal of charges against Petitioner in an unrelated case.3 The trial

court stated that Petitioner “gained a – a windfall by fleeing the state by

having the drug charges that were brought by companion people being

dismissed in light of the violation of the speedy trial right, so he’s gained

a huge windfall . . .”). (Sent. Tr., ECF No. 9-10, PageID.397.) Petitioner

also argues that the court presumed his guilt on the dismissed charges.

       The trial court denied Petitioner’s motion on these issues, holding

that the sentence was based on accurate information. (Ct. App. Rec., ECF

No. 9-11, PageID.466.) The court also noted that Petitioner’s “flight to

Arizona and committing additional crimes” released the court from any




       3 The dismissed weapons and controlled substance charges were later
reinstated against Petitioner. See People v. Carswell, No. 329476, 2017 WL 104550,
at *1 (Mich. Ct. App. Jan. 10, 2017). Petitioner also argues that the prosecution
“promised” not to appeal the dismissal, Pet., ECF No. 1, PageID.7, but does not
explain how this entitles him to habeas relief. “Issues adverted to in a perfunctory
manner, unaccompanied by some effort at developed argumentation, are deemed
waived. It is not sufficient for a party to mention a possible argument in the most
skeletal way, leaving the court to . . . put flesh on its bones.” United States v. Stewart,
628 F.3d 246, 256 (6th Cir. 2010) (citation omitted).


                                           11
Case 5:18-cv-10236-JEL-RSW ECF No. 10, PageID.715 Filed 03/16/21 Page 12 of 19




sentencing agreement and supported its deviation from the sentencing

guidelines. (Id.)

      A sentence may violate due process if it is based upon “material

‘misinformation of constitutional magnitude.’” Koras v. Robinson, 123 F.

App’x 207, 213 (6th Cir. 2005) (quoting Roberts v. United States, 445 U.S.

552, 556 (1980)); see also United States v. Tucker, 404 U.S. 443, 447

(1972); Townsend v. Burke, 334 U.S. 736, 741 (1948). To prevail on such

a claim, a petitioner must show (1) that the information before the

sentencing court was materially false, and (2) that the court relied on the

false information in imposing the sentence. Koras, 123 F. App’x at 213

(quoting United States v. Stevens, 851 F.2d 140, 143 (6th Cir. 1988)).

      First, the trial court’s “windfall” remark and its purported

presumption of guilt on dismissed charges is not “misinformation of

constitutional magnitude.” Koras, 123 F. App’x at 213. The Sixth

Amendment does not bar courts’ consideration of dismissed conduct when

crafting an appropriate sentence. United States v. Conway, 513 F.3d 640,

645 (6th Cir. 2008).

      Further, Petitioner did not demonstrate that the court relied on

those charges. A sentencing court demonstrates actual reliance on


                                     12
Case 5:18-cv-10236-JEL-RSW ECF No. 10, PageID.716 Filed 03/16/21 Page 13 of 19




misinformation when the court gives “explicit attention” to it, “found[s]”

its sentence “at least in part” on it, or gives “specific consideration” to the

information before imposing sentence. Tucker, 404 U.S. at 444, 447. Here,

the court summarized the basis for the sentence imposed as Petitioner’s

“failure to appear for sentencing, his fleeing the state, committing

additional crimes while absconding, [and] drinking and failing to appear

for sentencing . . .” (Sent. Tr., ECF No. 9-10, PageID.398.) The “additional

crimes while absconding” just as likely referred to the Arizona offenses

as the dismissed charges, especially after the court observed Petitioner

“served a significant amount of time in Arizona. Of course, that is because

he committed additional criminal behavior there . . .” (Sent. Tr., ECF No.

9-10, PageID.397.)

      Under the “highly deferential” AEDPA standard, Renico, 559 U.S.

at 773, “fairminded jurists could disagree” about whether the trial court

did or did not rely on the dismissed charges, and the Court must defer to

the state courts’ findings. Harrington, 586 U.S. at 88. However, even had

the trial court relied on those charges, the Sixth Amendment did not bar

that consideration. Conway, 513 F.3d at 645. Petitioner is not entitled to

relief on this claim.


                                      13
Case 5:18-cv-10236-JEL-RSW ECF No. 10, PageID.717 Filed 03/16/21 Page 14 of 19




      C. Constitutionally disproportionate sentence

      Finally, Petitioner argues that his sentence was disproportionate.

The state court disagreed, ruling that his sentence was proportionate

based on his flight from the state after conviction, the additional crimes

he committed, and his “lengthy and serious criminal history.” (Ct. App.

Rec., ECF No. 9-11, PageID.467.)

      A sentence with a length within statutory limits is generally not

subject to appellate or habeas review. Doyle v. Scutt, 347 F. Supp. 2d 474,

485 (E.D. Mich. 2004) (citation omitted); Cook v. Stegall, 56 F. Supp.2d

788, 797 (E.D. Mich. 1999). Such a sentence “will not [be] set aside, on

allegations of unfairness or an abuse of discretion . . . unless the sentence

is so disproportionate to the crime as to be completely arbitrary and

shocking.” Doyle, 347 F. Supp. 2d at 485. A habeas petitioner arguing a

sentence is unjustified or disproportionate must “show that the sentence

imposed exceeded the statutory limits or is wholly unauthorized by law.”

Vliet v. Renico, 193 F. Supp. 2d 1010, 1014 (E.D. Mich. 2002) (citing

Haynes, 825 F.2d at 923). This is so because “[a] sentence within the

statutory maximum set by statute generally does not constitute ‘cruel

and unusual punishment.’” United States v. Moore, 643 F.3d 451, 455 (6th


                                     14
Case 5:18-cv-10236-JEL-RSW ECF No. 10, PageID.718 Filed 03/16/21 Page 15 of 19




Cir. 2011) (citing United States v. Layne, 324 F.3d 464, 474 (6th Cir.

2003)). In fact, “federal habeas review of a state court sentence ends once

the court makes a determination that the sentence is within the

limitation set by statute.” Id. (citing Dennis v. Poppel, 222 F.3d 1245,

1258 (10th Cir. 2000); Allen v. Stovall, 156 F. Supp. 2d 791, 795 (E.D.

Mich. 2001)).

      Further, the Supreme Court has held that “the Eighth Amendment

does not require strict proportionality between [the] crime and [the]

sentence. Rather, it forbids only extreme sentences that are ‘grossly

disproportionate’ to the crime.” Ewing v. California, 538 U.S. 11, 23

(2003) (quoting Harmelin v. Michigan, 501 U.S. 957, 1001 (1991)

(Kennedy, J., concurring in part and concurring in the judgment)). Courts

reviewing Eighth Amendment proportionality must remain highly

deferential     to   the   legislature   in   determining   the   appropriate

punishments for crimes. United States v. Gatewood, 807 F. App’x 459,

463 (6th Cir. 2020) (citing Harmelin, 501 U.S. at 999 (Kennedy, J.)). “In

implementing this ‘narrow proportionality principle,’ the Sixth Circuit

has recognized that ‘only an extreme disparity between crime and

sentence offends the Eighth Amendment.’” Cowherd v. Million, 260 F.


                                         15
Case 5:18-cv-10236-JEL-RSW ECF No. 10, PageID.719 Filed 03/16/21 Page 16 of 19




App’x 781, 785 (6th Cir. 2008) (quoting United States v. Marks, 209 F.3d

577, 583 (6th Cir. 2000)). Again, if the sentence is within statutory limits,

trial courts have historically been given wide discretion in determining

“the type and extent of punishment for convicted defendants.” Williams

v. New York, 337 U.S. 241, 245 (1949).

      Here, Petitioner’s sentence is under the statutory maximum set by

the Michigan statutory sentencing scheme and it is neither arbitrary nor

shocking. Following subsequent conviction of an offense that is otherwise

punishable by a maximum term of five years or more, Michigan’s

sentencing enhancement law authorizes a maximum sentence of life for

repeat offenders who have been convicted of at least three prior felonies.

Mich. Comp. Laws § 769.12. Petitioner had been convicted of nine such

offenses. (See ECF No. 9-10, PageID.395–96.) The trial court warned

Petitioner at his plea hearing of the potential life sentence because the

felony for which he was charged called for a five-year maximum term.

(Plea Hrg. Tr., 4/21/2011, ECF No. 9-3, PageID.283.) Petitioner’s

sentence is less than life, so it is authorized by Michigan law.

      Petitioner also contrasts his original sentencing agreement term of

ninety-three days in county jail with the six- to thirty-year sentence he


                                     16
Case 5:18-cv-10236-JEL-RSW ECF No. 10, PageID.720 Filed 03/16/21 Page 17 of 19




finally received. But the state courts were not unreasonable to find the

latter sentence proportionate. Under Michigan law, the trial court was

permitted to consider Petitioner’s post-offense behavior, that is, his

absconding and subsequent crimes. See People v. Steanhouse, 500 Mich.

453, 474 (2017) (citing People v. Milbourn, 435 Mich. 630, 636 (1990))

(“sentences imposed by the trial court [must] be proportionate to the

seriousness of the circumstances surrounding the offense and the

offender.”).

      Petitioner’s sentence was within the statutory limits for his offense

and his status as a repeat offender. It was not disproportionate and thus

did not violate the Eighth Amendment’s prohibition on cruel and unusual

punishment. Petitioner is not entitled to habeas relief.

      IV. Certificate of appealability and leave to proceed in
        forma pauperis on appeal

       “[A] prisoner seeking postconviction relief under 28 U.S.C. § 2254

has no automatic right to appeal a district court’s denial or dismissal of

the petition. Instead, [the] petitioner must first seek and obtain a

[certificate of appealability.]” Miller-El v. Cockrell, 537 U.S. 322, 327

(2003). A court may certify the appeal “only if the applicant has made a

substantial showing of the denial of a constitutional right.” 28 U.S.C. §

                                     17
Case 5:18-cv-10236-JEL-RSW ECF No. 10, PageID.721 Filed 03/16/21 Page 18 of 19




2253(c)(2). To receive a certificate of appealability, “a petitioner must

show that reasonable jurists could debate whether (or, for that matter,

agree that) the petition should have been resolved in a different manner

or that the issues presented were adequate to deserve encouragement to

proceed further.” Miller-El, 537 U.S. at 336 (internal quotes and citations

omitted).

       Reasonable jurists would not find the Court’s assessment of

Petitioner’s claims to be debatable or wrong, nor do the claims deserve

encouragement to proceed further. The Court therefore declines to issue

a certificate of appealability.

      The Court also finds that any appeal from this decision cannot be

taken in good faith and would be frivolous. See 28 U.S.C. § 1915(a)(3);

Coppedge v. United States, 369 U.S. 438, 444–45 (1962). Accordingly, the

Court will deny Petitioner a certificate of appealability and will deny

Petitioner leave to proceed in forma pauperis on appeal.

      V. Conclusion

      For the reasons set forth above, IT IS ORDERED that the petition

for a writ of habeas corpus and a certificate of appealability are DENIED

and the matter is DISMISSED WITH PREJUDICE.


                                     18
Case 5:18-cv-10236-JEL-RSW ECF No. 10, PageID.722 Filed 03/16/21 Page 19 of 19




      IT IS FURTHER ORDERED that Petitioner may not proceed on

appeal in forma pauperis.

      IT IS FURTHER ORDERED that the Clerk’s Office is directed to

amend the case caption as reflected above.

      IT IS SO ORDERED.


Dated: March 16, 2021                     s/Judith E. Levy
Ann Arbor, Michigan                       JUDITH E. LEVY
                                          United States District Judge




                      CERTIFICATE OF SERVICE

      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on March 16, 2021.

                                          s/William Barkholz
                                          WILLIAM BARKHOLZ




                                     19
